DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Amendment 
2- The amendment filed has been entered and fully considered. Claims 1-20 remain pending in the application, and none of has been amended.


Information Disclosure Statement
3- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.



Allowable Subject Matter

4- Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, and method claims 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A system, and its method of use, comprising: 
at least one light-emitting diode (LED) array, wherein each LED of the at least one LED array is associated with a respective paint color chip location of a display assembly…
and a processor … wherein the instructions include: 
receiving, from a first device, a first signal indicating at least one first paint color chip locations within the display assembly and corresponding to a first paint color chip; 
in response to receiving the first signal, determining whether a second signal is received from a second device within a threshold time, wherein the second signal indicates at least one second paint color chip locations within the display assembly and corresponds to a second paint color chip; and 
in response to receiving the second signal within the threshold time: assigning (i) a first lighting characteristic to the first device and (ii) a second lighting characteristic to the second device; identifying (i) a first set of LEDs of the at least one LED array, wherein the first set of LEDs is associated with the at least one first paint color chip locations and (ii) a second set of LEDs of the at least one LED array, wherein the second set of LEDs is associated with the at least one second paint color chip locations; and 43Attorney Docket No. 5037P-000043-US-COA 
transmitting an activation signal to the LED control circuit, wherein the activation signal is configured to cause the LED control circuit to activate (i) the first set of LEDs based on the first lighting characteristic and (ii) the second set of LEDs based on the second lighting characteristic.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Kim, Noh, Aida and Mueller. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed. The new prior art shared within the latest IDS appear to be relevant to using LED displays in different configurations and for different commercial modules but none points to method/system adapted for colored paint chip based exhibition/display systems.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886